Title: To James Madison from Jonathan Dayton, 4 August 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town Augt. 4. 1813
I hope & trust I shall not be regarded as an obtrusive correspondent, having no other motive, as must now be manifest, than the public good. The present position of the British fleet, & the gradual withdrawal of every ship which can be spared from the blockade of N. York & N. London to strengthen their force in the Chesapeak, induce me to believe that they contemplate some important expedition in that quarter.
My opinion has been, from the very commencement of their ascent of the Potomac, that they were committing a great error, with a view to the possession of Washington. Besides a number of disadvantages attending a direct movement up the river, there is a very important one viz. that it tends to decide at once & certainly, the point at which they aim, & the real object of their expedit[i]on. This is surely a very great error, wherever it can be avoided, as in this case, it might well be. Permit me sir to state in what manner, not from a vain desire to exhibit my military skill or discernment, but from an apprehension that as it would be their best plan of operations, so it might prove to be the true one eventually adopted, & ought therefore to be most particularly guarded against.
To advance with a considerable part of their ships of War so as to threaten at the same time both Baltimore & Annapolis, to land at or near the small river, called South river, about 4000 troops, to proceed by a forced march thro Louden and Bladensburgh to Washington. Commencing their march at sunset of one day, they may reach the city before night of the following day, encountering little or no opposition, for the militia will generally be kept in a state of suspense & alarm for the points & places, to which they are more particularly attached, especially Baltimore & Annapolis which will be constantly threatened, if not bombarded.
The work of destruction will soon be done by such expert & willing Agents, & their retreat to Port Tobacco or to some other point just above or below it, where their shipping left for the purpose near Blackiston’s island, will have been previously ordered to repair in order to protect & cover their embarkation, will be no difficult nor very dangerous task. Fort Warburton may also be taken on their way down, for it probably has no defense on the land side. In great haste, but with the highest respect I have the honor to be sir Your mo. obt. servt.
Jona: Dayton
